Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 are allowed over the prior art of record because none of the prior art of record teaches or fairly suggests the specific IOMMU controller that select, based on one or more factors, one or more memory elements among the two more memory elements, perform the virtual address to physical address translation using the selected one or more memory elements, and use the unselected memory elements among the two or more memory elements that are not selected for performing virtual address to physical address translations for operations other than performing virtual address to physical address translations or disable the unselected memory elements.
Claims 14-26 are allowed over the prior art of record because none of the prior art of record teaches or fairly suggests the method, that is performed by the IOMMU controller, having the specific combination of steps of selecting, based on one or more factors, one or more memory elements among the two more memory elements, performing the virtual address to physical address translation using the selected one or more memory elements, and using the unselected memory elements among the two or more memory elements that are not selected for performing virtual address to physical address translations for operations other than performing virtual address to physical address translations or disabling the unselected memory elements.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137